            Case 2:18-cv-01115-RSL Document 171 Filed 02/15/19 Page 1 of 2



 1                                                                   The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   STATE OF WASHINGTON, et al.                       NO. 2:18-cv-01115-RSL

10                         Plaintiffs,                 DECLARATION OF KRISTIN BENESKI
                                                       IN SUPPORT OF PLAINTIFF STATES’
11          v.                                         MOTION FOR SUMMARY JUDGEMENT

12   UNITED STATES DEPARTMENT OF
     STATE, et al.,
13
                           Defendants.
14

15          I, Kristin Beneski, declare as follows:

16          1.      I am over the age of 18 and have personal knowledge of all the facts stated herein.

17          2.      I am an Assistant Attorney General with the Washington State Attorney General’s

18   Office, which represents the State of Washington in this matter.

19          3.      Attached hereto as Exhibits A–K are true and correct copies of excerpts of the

20   Administrative Record (Dkt. # 116) and the Supplemental Filing of Materials (Dkt. # 158)

21   (“Supplemental Record”), in which the portions cited in the Plaintiff States’ Motion for

22   Summary Judgment have been highlighted.

23

24

       DECLARATION OF KRISTIN BENESKI                   1                ATTORNEY GENERAL OF WASHINGTON
                                                                              800 Fifth Avenue. Suite 2000
       2:18-cv-01115-RSL                                                        Seattle, WA 98104-3188
                                                                                     (206) 464-7744
           Case 2:18-cv-01115-RSL Document 171 Filed 02/15/19 Page 2 of 2



 1          4.     Attached hereto as Exhibit L is a true and correct copy of the Second Amended

 2   Complaint in the matter of Def. Distributed v. U.S. Dep’t of State, Case No. 1:15-cv-00372-RP

 3   (W.D. Tex.) (ECF No. 90), in which the portions cited in the Plaintiff States’ Motion for

 4   Summary Judgment have been highlighted.

 5          5.     Attached hereto as Exhibit M is a true and correct copy of Plaintiffs’ Unopposed

 6   Motion to Stay Proceedings to Complete Settlement in the matter of Def. Distributed v. U.S.

 7   Dep’t of State, Case No. 1:15-cv-00372-RP (W.D. Tex.) (ECF No. 93), in which the portions

 8   cited in the Plaintiff States’ Motion for Summary Judgment have been highlighted.

 9          6.     Attached hereto as Exhibit N is a true and correct copy of a Joint Settlement Status

10   Report in the matter of Def. Distributed v. U.S. Dep’t of State, Case No. 1:15-cv-00372-RP

11   (W.D. Tex.) (ECF No. 95), in which the portions cited in the Plaintiff States’ Motion for

12   Summary Judgment have been highlighted.

13       I declare under penalty of perjury that the foregoing is true and correct.

14          DATED this 15th day of February 2019.

15

16                                                /s/ Kristin Beneski
                                                  KRISTIN BENESKI
17

18

19

20

21

22

23

24

       DECLARATION OF KRISTIN BENESKI                   2                ATTORNEY GENERAL OF WASHINGTON
                                                                              800 Fifth Avenue. Suite 2000
       2:18-cv-01115-RSL                                                        Seattle, WA 98104-3188
                                                                                     (206) 464-7744
